            Case 2:19-cv-00757-MRH Document 1 Filed 06/26/19 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 ROBERT P. HILL,

                                Plaintiff,

        vs.                                         Civil Action No.

 METROPOLITAN LIFE INSURANCE
 COMPANY,

                             Defendant.




                                       COMPLAINT

       AND NOW, comes the Plaintiff, ROBERT P. HILL, by and through his attorney,

Brian Patrick Bronson, Esquire, and the law firm of QuatriniRafferty, P.C., and files this

Complaint in Civil Action in the Federal District Court for the Western District of

Pennsylvania, stating as follows:

                                     INTRODUCTION

                               NATURE OF THIS ACTION

       1.      This action is filed pursuant to the Employment Retirement Income Security

Act of 1974, 29 U.S.C. §1001 et seq. (hereinafter referred to as "ERISA") and the

Declaratory Judgment Act, 28 U.S.C. §§2201, 2202.           Mr. Robert P. Hill (hereinafter

"Plaintiff") is a participant in an employee welfare benefit plan (hereinafter referred to as

"The Plan") which is administered pursuant to an insurance policy issued by Metropolitan

Life Insurance Company. The Plan is governed by ERISA. Plaintiff is a beneficiary under


                                             -1-
            Case 2:19-cv-00757-MRH Document 1 Filed 06/26/19 Page 2 of 5




the Plan. This Complaint challenges the Plan's unlawful practice of failing to provide

Plaintiff with the timely payment of Long-Term Disability benefits under the Plan.

Specifically, Plaintiff is filing this action to enforce his rights under the Plan and for attorney

fees, interest and costs as provided by ERISA.



                                JURISDICTION AND VENUE

       2.      This Court has Original Jurisdiction to hear this complaint and to adjudicate

the claims herein pursuant to 28 U.S.C. §1331 and 29 U.S.C. §1132.

       3.      Venue is proper in this Court, as the Plan was administered in the Western

District of Pennsylvania.



                                            PARTIES

       4.      The Plaintiff, Robert P. Hill resides at 119 Syntron Drive, Homer City,

Pennsylvania 15748, Indiana County.

       5.      The Defendant, Metropolitan Life Insurance Company, is the Claims

Administrator of Long Term Disability claims and is located at 200 Park Avenue, New York,

New York 10166.

       6.      Defendant administered employee benefits, mainly Long Term Disability

benefits, under the Plan in accordance with the insurance policy issued to the Plan by the

Claims Administrator.




                                               -2-
            Case 2:19-cv-00757-MRH Document 1 Filed 06/26/19 Page 3 of 5




                                  STATEMENT OF FACTS

       7.      The Plaintiff, Robert P. Hill, was employed by NRG Energy, Inc. as a GUP

Water Operator, a Medium Duty occupation, which required lifting up to 50 pounds and

being around moving machinery.

       8.      Plaintiff was no longer able to continue in his position of employment with

NRG Energy, Inc., due mainly to symptoms of depression and anxiety and went out of work

on July 11, 2016. Plaintiff also suffered from Post Traumatic Stress Disorder, Panic

Disorder, Irritable Bowel Syndrome, GERD, Insomnia, Sleep Apnea and Vertigo.

       9.      Plaintiff filed for and received Short Term Disability benefits under a separate

employee benefit Plan, administered by the Defendant. Defendant, in that claim,

determined that the Plaintiff could not return to his prior occupation during that time period.

       10.     At the expiration of his Short Term Disability Claim, the Plaintiff filed a claim

for Long Term Disability benefits.

       11.     By letter dated March 7, 2017, the Defendant denied the Plaintiff's claim for

Long Term Disability benefits under the Plan, effective January 7, 2017.

       12.     On or about August 9, 2017, the Plaintiff received a letter from his employer

terminating his employment as of September 7, 2017, as he had not yet filed an appeal of

his Long Term Disability denial or properly certified his absence from work.

       13.     By letter dated August 24, 2017, the Plaintiff, through legal counsel, filed a

timely and responsive appeal to the March 7, 2017 denial. This appeal included medical

records from Dr. Shirish Amin, Dr. Mary Ann Barnicle, Dr. Andrew Cash, Dr. Glen Getz,

Dr. Joel Last and Ms. Kathleen Marusa, LCSW .




                                             -3-
         Case 2:19-cv-00757-MRH Document 1 Filed 06/26/19 Page 4 of 5




       14.    By letter dated December 14, 2017, the Defendant affirmed their decision to

deny the Plaintiff's benefit claim for Long Term Disability benefits under the Plan.

       15.    On June 8, 2018, the Plaintiff received an unfavorable notice of decision on

his claim for Social Security Disability benefits. In this decision, the Administrative Law

Judge found that the Claimant/Plaintiff was unable to perform any past relevant work,

including work as a general utility worker/hydroelectric plan maintainer, Dictionary of

Occupation Titles number 952.687-010.



                                   CAUSE OF ACTION

Employment Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq.

       16.    Paragraphs 1 through 15 are incorporated herein as if set forth at length.

       17.    Plaintiff has exhausted all administrative remedies and mandatory

appeals as required by the Plan and ERISA 29 U.S.C. §1001 et seq.

       18.    At all times relevant to this action, the Plaintiff has been unable to perform

the material duties of his own or regular occupation due to the diagnoses and

symptoms related to: Depression and Anxiety, Post Traumatic Stress Disorder, Panic

Disorder, Irritable Bowel Syndrome, GERD, Insomnia, Sleep Apnea and Vertigo.

       19.    The Defendant ignored pertinent medical evidence and failed to evaluate

all of the evidence of record including the medical of Plaintiff's treating physicians.

       20.    The Defendant failed to properly conduct a vocational analysis of the

Plaintiff's occupation; mainly, the Defendant failed to account for how even moderate

limitations on attention, concentration and f ocus, as established by clinical




                                            -4-
         Case 2:19-cv-00757-MRH Document 1 Filed 06/26/19 Page 5 of 5




neuropsychological data, would or would not have, prevented the Plaintiff from working

at or near dangerous machinery.

      21.    The Defendant did not conduct a full and fair review of the claim as

required by ERISA.



                                PRAYER FOR RELIEF

      WHEREFORE, the Plaintiffs respectfully prays that the Court issue an Order:

      (1)    Awarding, declaring or otherwise providing Plaintiff all relief to which

Plaintiff is entitled under ERISA Section 502 Paragraph (a) 29 U.S.C. Section 1132(a);

      (2)    Awarding pre and post judgment interests;

      (3)    Awarding Plaintiff the costs of this action and reasonable attorneys fees;

      (4)    Awarding such other relief as may be just and reasonable.

                                         /s/ Brian Patrick Bronson, Esquire
                                         Brian Patrick Bronson, Esquire (Pa #89035)
                                         QuatriniRafferty, P.C.
                                         550 East Pittsburgh Street
                                         Greensburg, PA 15601
                                         Phone: (724) 837-0080
                                         Fax: (724) 837-1348
                                         E-mail: bpb@qrlegal.com
Dated: June 26, 2019




                                           -5-
